Citation Nr: 0434080	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for defective vision of 
the left eye.

2.  Entitlement to service connection for a low back disorder 
secondary to service-connected residuals of shell fragment 
wounds of the right thigh and right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and their son




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for service connection for defective vision of the left eye, 
and from an August 2002 rating decision by the RO, which, in 
relevant part, denied the veteran's claim for service 
connection for a low back disorder secondary to service-
connected residuals of shell fragment wounds of the right 
thigh and right calf.  The veteran filed a timely appeal to 
these adverse determinations.  This case has been advanced on 
the docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).  

The veteran testified at a Travel Board hearing at the RO in 
December 2004 before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.







REMAND

Following a review of the veteran's claims file, the Board 
determines that additional development is required prior to 
Board adjudication of the veteran's claims.  

First, the Board observes that the veteran has not yet been 
fully advised of the new rights provided to him under the 
VCAA.  In particular, in regards to the veteran's claim for 
service connection for defective vision of the left eye, the 
Board finds that VA has not yet addressed whether VA's duty 
to assist and duty to notify have been satisfied in the 
context of the veteran's specific claim for service 
connection for this disability.  

Furthermore, in regard to the veteran's claim for service 
connection for a low back disorder secondary to service-
connected residuals of shell fragment wounds of the right 
thigh and right calf, the Board observes that while the RO 
sent the veteran a letter in July 2002 in an attempt to 
provide him with the required notice relating to the 
substantiation of this claim, this document did not 
specifically inform the appellant of which evidence he was to 
provide and which evidence VA would seek to provide to 
establish his claim, and thus was inadequate to comply with 
the new stringent notification provisions contained in 
38 U.S.C. § 5102(a) and 38 C.F.R. § 3.159(b).  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Until recently, such VCAA notice was routinely provided to 
the veteran directly by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2003).  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003), finding that such implementing 
regulation was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) as it afforded less than one 
year for the receipt of additional evidence.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002). 

Second, the Board observes that at the time of the veteran's 
hearing before the undersigned in December 2004, he testified 
that his back problem most affected him while working for the 
Logan County, West Virginia Board of Education, at which time 
he was forced to quit his position due to back pain.  He also 
stated that he recalled filing a compensation claim with this 
entity for his back problems.  The Board believes that it 
must obtain these potentially relevant records prior to a 
final adjudication of the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-373 (1992) (when the VA has 
knowledge of relevant records, the Board must obtain these 
records before proceeding with the appeal).

Finally, the Board observes that since the time of filing of 
his claim for service connection for a low back disorder, the 
veteran has not undergone a VA examination of his back, and 
VA has not obtained a medical opinion regarding the claimed 
medical connection between the veteran's low back problems 
and his service-connected residuals of shell fragment wounds 
of the right thigh and right calf.  The Board determines that 
such an examination is required in order to assist the Board 
in making a fully informed determination of this claim.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the full name and 
address of the Logan County, West 
Virginia Board of Education, the dates of 
his employment with this entity, and the 
date he filed for compensation from this 
entity based upon his back disability.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should contact this entity and request 
copies of all medical records from this 
facility, to particularly include any 
compensation claims filed based upon 
medical disability.  Any such records 
received should be associated with the 
veteran's claims file.  If the search for 
such records has negative results, a 
statement to that effect should be placed 
in the veteran's claims file.

2.  Following the receipt of any 
additional records received pursuant to 
paragraph 1 above, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of any 
low back disorder present.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  

Following this examination and claims 
file review, the examiner should offer an 
opinion as to the medical likelihood that 
any low back disorder present was caused 
or aggravated by his service-connected 
residuals of shell fragment wounds of the 
right thigh and right calf.  A complete 
rationale should be provided for any 
opinion expressed.  

3.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the appellant is advised of the 
evidence needed to establish his claims 
for service connection for defective 
vision of the left eye and service 
connection for a low back disorder 
secondary to service-connected residuals 
of shell fragment wounds of the right 
thigh and right calf, and is informed of 
what evidence, if any, is needed from him 
versus what evidence, if any, VA will 
attempt to procure.  

4.  Following this development, the RO 
should readjudicate the appellant's claims 
for service connection for defective 
vision of the left eye and service 
connection for a low back disorder 
secondary to service-connected residuals 
of shell fragment wounds of the right 
thigh and right calf, with due 
consideration given to any new evidence 
received since the time of the most recent 
September 2003 SOC issued for these 
claims.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




